Matter of Castro (Park W. Exec. Servs. Inc.--Commissioner of Labor) (2020 NY Slip Op 02339)





Matter of Castro (Park W. Exec. Servs. Inc.--Commissioner of Labor)


2020 NY Slip Op 02339


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

528630

[*1]In the Matter of the Claim of Xavier Castro, Respondent. Park West Executive Services Inc., Appellant. Commissioner of Labor, Respondent.

Calendar Date: March 24, 2020

Before: Garry, P.J., Egan Jr., Lynch, Aarons and Reynolds Fitzgerald, JJ.


Proskauer Rose LLP, New York City (Allan S. Bloom of counsel), for appellant.
Amanda FiggsGanter, Albany, for Xavier Castro, respondent.

Lynch, J.
Appeals from two decisions of the Unemployment Insurance Appeal Board, filed May 11, 2018, which ruled, among other things, that Park West Executive Services Inc. was liable for additional unemployment insurance contributions on remuneration paid to claimant and others similarly situated.
Claimant contracted to be a driver with Park West Executive Services Inc., a company that provides black car limousine services to its clients, and he worked in that capacity for approximately five weeks. Claimant thereafter applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board determined that claimant was an employee of Park West and that Park West was liable for contributions based on remuneration paid to claimant and others similarly situated. Park West appeals.
For the purposes of determining whether an employment relationship existed, the contract that Park West entered into with claimant is identical in all relevant respects to that examined in Matter of Escoffery (Park West Executive Servs., Inc.-Commissioner of Labor) (180 AD3d 1294 [2020]). For the reasons discussed in that decision, Park West did not retain a sufficient indicia of control over claimant to establish an employment relationship (see id.). Accordingly, substantial evidence does not support the Board's decisions and they must be reversed.
Garry, P.J., Egan Jr., Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that the decisions are reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court's decision.